Appeal by defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered October 6,1981, convicting him of manslaughter in the first degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is without merit. The eyewitness and medical testimony adduced at trial clearly established defendant’s guilt in the fatal stabbing of the decedent and in the wounding of the complainant Jackson. Moreover, the minor inconsistencies in the testimony of the prosecution witnesses did *404not undermine their credibility. The jury was well aware of these discrepancies and decided the credibility issue in favor of the People. As such, it fulfilled its role as the finder of facts and its decision should not now be disturbed (see, People v Kennedy, 47 NY2d 196; People v Rosenfeld, 93 AD2d 872).
Likewise, defendant’s arguments as to the impropriety of the trial court’s instructions to the jury concerning the justification defense are unpersuasive. It should be noted that since no objection was made at the trial, these alleged errors have not been preserved for appellate review (People v Charleston, 56 NY2d 886; People v Gonzalez, 80 AD2d 543); nor do we find any basis in the record for reversal in the interest of justice (see, People v Doctor, 98 AD2d 780). We note that the sentence imposed on each conviction was within the trial court’s discretion and was neither harsh nor excessive in light of the nature of the offenses (see, People v Farrar, 52 NY2d 302; People v Flores, 101 AD2d 657). We have examined defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.